Citation Nr: 1115206	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-30 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a VCAA notice letter was issued in December 2005, which included notice of the criteria for entitlement to TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  A letter addressing the assignment of a disability rating and effective date for any benefit awarded was issued in March 2006, also prior to the initial adjudication of the claim.  Dingess/Hartman, 19 Vet. App. at 490.  

The Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in July 2007.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2007 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

Thus the Board concludes the VA has satisfied all VCAA duties and obligations and the Board may now proceed on the merits of the claim.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable, thus warranting a TDIU.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability:  (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

In this case, the Veteran is service-connected for coronary artery disease, status post bypass, rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; arteriosclerosis obliterans of the left leg, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; impotency, rated as noncompensable; surgical scars of the chest and bilateral forearms associated with coronary artery disease, rated as noncompensable; bilateral hearing loss, rated as noncompensable; scar of the abdomen and left eyebrow, rated as noncompensable; and arteriosclerosis obliterans of the right leg associated with diabetes mellitus, rated as noncompensable.  From January 27, 2005, the Veteran's combined evaluation is 90 percent.  38 C.F.R. § 4.25 (2010).  Thus, the record indicates that the Veteran meets the schedular criteria listed in 4.16(a).  

However, for the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In this case, the Board finds that the Veteran's service-connected disabilities have not been shown to preclude employment consistent with his education and occupational experience.  In a VA Form 21-8940, application for increased compensation based on unemployability, received in August 2005, the Veteran reported that he had completed two years of college.  He reported that he had become too disabled to work in July 2005.  The Veteran further indicated that he left his last job because of his disabilities.   

The record reflects that the Veteran's service-connected diabetes mellitus and peripheral neuropathy have no significant impact on general occupation.  A July 2007 VA examination report reflects that the Veteran's blood sugars range from 40 to 180, although they are sometimes higher.  The VA examination report indicates the Veteran's diabetes had a severe effect on chores and recreation, prevented shopping, exercise and sports, had a moderate effect on traveling, feeding, and toileting, a mild effect on driving, and no effect on bathing, dressing and grooming.  The VA examination report reflects that the Veteran has symptoms of weakness, along with numbness and tingling of feet and hands due to diabetes.  The VA examiner noted that the Veteran has unstable blood sugar levels and peripheral neuropathy of the feet with carpal tunnel syndrome of the bilateral wrist.  A laboratory test revealed normal microalbumin levels, with high normal HAIC.  Kidney function persevered.  The VA examiner noted that the physical examination was benign.  Based on diabetes mellitus testing and the benign physical examination results, the VA examiner found that the Veteran would not be considered unemployable.  

The July 2007 VA examination report indicates that the Veteran is not unemployable due to his service-connected coronary artery disease.  The VA examination report notes that the Veteran had bypass surgery, a heart attack in 2004, and a second bypass.  The report indicates continuous medication is required.  There is no history of syncope, there is a history of daily fatigue, the Veteran has angina monthly and dyspnea on mild exertion.  The Veteran reported that he never experiences dizziness.  A stress test and X-ray were completed.  An October 2005 test indicated that the Veteran's heart had normal left ventricular systolic function, no regional wall motion abnormalities, mild concentric left ventricular hypertrophy, normal cardiac chambers, mild to moderate aortic insufficiency, mild mitral regurgitation, trace tricuspid regurgitation, and mild diastolic dysfunction.  The July 2007 X-ray report indicates the Veteran's heart was not enlarged.  The Veteran reported that his coronary artery disease prevents chores, exercise, and sports, has a severe effect on shopping, a moderate effect on traveling, feeding and dressing, and no effect on recreation, bathing, toileting and grooming.  The July 2007 VA examiner found that per the stress test report and findings of the chest X-ray, there were no findings significant to the Veteran being unemployable.  The VA examiner noted that findings were normal with an ejection fraction of 65% with normal cardiac chambers.   

The July 2007 VA examination report indicates that the Veteran's service-connected peripheral neuropathy of the upper and lower extremities causes numbness and tingling of the hands and feet.  The Veteran specifically reported symptoms of weakness, numbness, paresthesias, pain and loss of sensation in both hands and feet.  The VA examiner noted that the peripheral neuropathy prevented exercise and sports, had a moderate effect on chores, shopping, traveling feeding and dressing, and no effect on recreation and bathing.  The VA examiner found that the Veteran's service-connected peripheral neuropathy and non-service-connected carpal tunnel syndrome could limit certain job responsibilities of manual dexterity, and prolonged periods of standing on the feet.  Although it could limit certain job responsibilities, the VA examiner found that it should not prevent the Veteran from being employed.    

After examining the Veteran's ears and noting that the Veteran had tinnitus, the VA examiner concluded that there should not be any reason that the Veteran should claim unemployablity due to an ear problem. The VA examiner noted that the physical examination was normal for both ears.  

The evidence does not reflect that the Veteran's service-connected arteriosclerosis obliterans of the left and right leg, impotency, surgical scars of the chest and bilateral forearms or scar of the abdomen and left eyebrow preclude employability.  Regarding the Veteran's service-connected arteriosclerosis obliterans of the right and left leg, a June 2005 VA examination report reflects that the Veteran an ankle brachial index of 1.06 on the right and 0.84 on the left.  There was right superficial femoral stenosis and stenosis or occlusion at or below the popliteal artery on the left with additional infra genicular disease.  The indices were not severely depressed and the wave forms at the ankle were well preserved.  The results indicated multilevel disease, worse on the left.  Indices were consistent with early claudication symptoms.  A January 2005 VA examination report reflects that the Veteran had a 26 inch mid sternotomy incision scar, which was well healed.  A September 2003 VA examination report indicates the Veteran had scars of the right lateral abdomen and left elbow which did not represent any clinical complaints or disfigurement.  The scar at the left eyebrow was not detectable and the abdominal scars were non-depressed and non-tender.  Thus, the evidence does not indicate that the Veteran was unemployable due to his service-connected arteriosclerosis obliterans of the left and right leg, impotency, surgical scars of the chest and bilateral forearms or scar of the abdomen and left eyebrow. 

The Veteran's application for entitlement to TDIU reflects that he last worked full time as a driver from June 1994 to July 2005.  He stated that he became too disabled to work in July 2005 and that he left his last job because of his disability.  He stated that he was no longer able to perform the necessary work because of the stress of driving and his inability to do the required lifting and ambulating.  He stated that he also took insulin because of his diabetes which affected his driving.  A VA Form 21-4192, Request for Employment Information, completed by the Veteran's former employer, reflects that the Veteran's employment ended in July 2005.  The form reflects that the Veteran worked as a transportation officer and does not indicate that any concessions were made to the employee by reason of age or disability.  The employer indicated that no time was lost in the last twelve months due to disability.  The form also reflects that the Veteran is not working due to retirement and he is entitled to receive retirement benefits from his employer.  In a January 2007 notice of disagreement, the Veteran stated that he is unemployable because of his diabetes mellitus, type II, and residuals of the disabilities.  He stated that this was the central reason why he is no longer working, and was the reason he elected to retire from his job.  He also stated that his former employer gave incorrect information regarding time lost from his job due to diabetes mellitus.  The Veteran submitted hours and earnings statements from July 2004 to July 2005.  The statements reflect that the Veteran took a total of 9 days of sick leave during the period of time.

Based on the foregoing, the Board finds that the Veteran is not precluded from securing and maintaining substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disabilities.  The July 2007 VA examination report and other VA examinations do not indicate that the Veteran's service-connected disabilities preclude employability.  Although the July 2007 VA examiner found that the Veteran's service-connected peripheral neuropathy and non-service-connected carpal tunnel syndrome could limit certain job responsibilities of manual dexterity, and prolonged periods of standing on the feet, he found that it should not prevent the Veteran from being employed.  As the Veteran worked as a driver, there is no indication his job involved prolonged periods of standing on his feet.  The Board notes that the Veteran indicated he had completed two years of college and had work experience as an aircraft structure mechanic, indicating that he has other work skills in addition to driving.  (See August 2005 claim).  Additionally, the July 2007 VA examination report reflects that the Veteran was retired due to eligibility by age or duration of work.  The Veteran's employer also indicated that the Veteran stopped working due to retirement.  

The Board acknowledges the Veteran's contention that he cannot work due to his service-connected disabilities.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which they have firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for VA benefits.  However, the Board finds that the competent clinical evidence of record does not establish that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  The Board also finds that the competent clinical evidence of record outweighs the assertions by the Veteran.  In this regard, a review of the claims file reveals that no competent medical or vocational professional has opined that the Veteran is unemployable due solely to his service-connected disabilities.  Additionally, the Board finds the July 2007 VA examination to be probative as the VA examination report reviews the Veteran's service-connected disabilities and provided opinions on whether the disabilities affected the Veteran's employability.

Thus, to the extent that his service-connected disabilities cause occupational impairment, the Board finds that the Veteran is appropriately compensated by the current combined evaluation of 90 percent.  The Veteran's situation does not establish that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities, or present such an exceptional or unusual disability picture as to warrant referral for consideration of a TDIU on an extraschedular basis.

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


